Citation Nr: 1020554	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
to include entitlement to benefits under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the above claims.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
March 2010.

The issue of an increased rating for depression has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The issues of service connection for hearing loss, tinnitus, 
and entitlement to individual unemployability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the Veteran has any foot disability related to 
service.

2.  The probative evidence of record does not establish that 
the Veteran has a foot disability due to treatment at a VA 
facility.

3.  The Veteran was not diagnosed with Hepatitis C until many 
years after her separation from service; the preponderance of 
the evidence of record indicates that the Veteran's Hepatitis 
C is not related to service.

4.  The preponderance of the evidence of record is against a 
finding that the Veteran has any right shoulder disability 
related to service.


CONCLUSIONS OF LAW

1.  A foot disability was not incurred in or aggravated by 
the Veteran's active duty military service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for compensation benefits for a foot 
disability, claimed as due to treatment at a VA facility, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.358 (2009).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  A right shoulder disability was not incurred in or 
aggravated by the Veteran's active duty military service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated October 2004, August 2005, September 
2005, January 2006, October 2006, May 2008, August 2008, 
January 2009, September 2009, and October 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of:  information and evidence necessary 
to substantiate her claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates by the January 2006, October 2006, and September 2009 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to her claims.  The Veteran was medically evaluated 
in conjunction with this appeal.  Therefore, the Board finds 
that the duties to notify and assist have been met, as to 
those claims being finally decided during this appeal.


Service Connection Claims.

The Veteran contends that she sustained foot and shoulder 
injuries in service, and continues to have problems with her 
feet and right shoulder which are related to service.  
Further, she feels her current diagnosis of Hepatitis C is 
related to an airgun injection she received in service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service, provided the 
Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Risk factors for Hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating Hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C can be sexually 
transmitted. However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C]. 
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a foot 
disability.  In this regard, while the Veteran's November 
1977 report of medical history does show that she reported 
problems with callouses of both feet, the entirety of the 
Veteran's service treatment records show no diagnosis of, or 
treatment for, any foot disorder, and the Veteran's November 
1977 report of separation examination specifically found the 
Veteran's feet to be normal.  There is no further medical 
evidence of any foot disability until approximately July 
2004, 27 years after the Veteran's separation from service; 
at that time, she was found to have hammertoes and associated 
callouses, for which she eventually underwent surgery in 
August 2005.   However, again, as noted above, while the 
Veteran's report of medical history upon separation shows a 
report of callouses by the veteran in service, her report of 
medical examination upon separation is completely normal, and 
the veteran was never found to have a foot disability in 
service.

Thus with no evidence of any diagnosis of a foot disability 
on separation in service or for many years subsequent to 
service, and with no medical evidence having been presented 
linking the Veteran's primary current foot disability, 


hammertoes, to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a foot disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for Hepatitis C.  In 
this regard, the Board notes that the evidence of record does 
not show that the Veteran was diagnosed with, or treated for, 
Hepatitis C, in service, or for many years after service, nor 
is there any evidence of record showing that she was exposed 
to any risk factors in service for Hepatitis C.  The evidence 
shows that she was not diagnosed with Hepatitis C until 
approximately 2004, 26 years after her separation from 
service.  Further, there is no medical evidence of record 
linking the Veteran's current diagnosis of Hepatitis C to 
service.

During the Veteran's hearing testimony in March 2010, she 
stated that in service she and her fellow bunkmates all 
received airgun shots, and shortly thereafter all turned 
yellow, were quarantined, and were diagnosed with Hepatitis 
C.  However, as noted above, although it has been found 
theoretically possible that Hepatitis C could be transferred 
through an airgun, no confirmed cases of Hepatitis C 
transmission through an airgun have been reported.  Exposure 
to airguns has not been found to be a risk factor for 
Hepatitis C.  Further, as a layperson, lacking in medical 
training and expertise pertaining to Hepatitis C, the Veteran 
is not competent to address issues which require expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Most importantly, however, the Veteran's 
service treatment records, while appearing to be complete, do 
not show a report of the  Veteran's skin turning yellow in 
service, nor her reported quarantine in service, nor her 
reported diagnosis of Hepatitis C in service; if these had in 
fact occurred, the Board finds it extremely likely that these 
are the very sort of occurrences that would have been noted 
in the Veteran's service treatment records.  Thus, the Board 
finds the Veteran's testimony regarding her diagnosis of 
Hepatitis C in service to be somewhat lacking in probative 
value.

The Board points out that the only confirmed risk factor in 
the Veteran's claims file is contained in a July 2004 VA 
outpatient treatment record, which indicates that the Veteran 
received a tattoo on her left arm in 1978, which would have 
been after her separation from service.

Thus, with no objective medical evidence of a diagnosis of 
Hepatitis C in service, or exposure to a known risk factor 
for Hepatitis C in service, with no diagnosis of Hepatitis C 
until many years after service, and with documented exposure 
to a known risk factor for Hepatitis C after the Veteran's 
separation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for Hepatitis C.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a right 
shoulder disability.  In this regard, the Board finds that 
the preponderance of the medical evidence of record is 
against a finding that the Veteran's current right shoulder 
disability is related to her in service right shoulder muscle 
strains.  The Veteran's service treatment records do show 
that he was seen twice in service for a right shoulder muscle 
strain, once in February 1977, and once in September 1977; 
however, her service treatment records do not show any 
residuals of those strains, and her November 1977 report of 
separation examination found her shoulder to be completely 
normal.  She also did not note any problems with her right 
shoulder on her November 1977 report of medical history.

There is no further evidence of record showing any shoulder 
disability until June 2006, nearly 29 years after her 
separation from service, at which time X-rays showed early 
mild osteoarthritis of the acromioclavicular joint.

The Veteran was provided with a VA examination for her 
shoulder in September 2007.  At that time, the examiner noted 
the Veteran's in service history of right shoulder muscle 
strain, and examined the Veteran, giving her a diagnosis of 
mild osteoarthritis of the acromioclavicular joint based upon 
examination and testing.  The examiner indicated that, in his 
opinion, it was less likely than not that the Veteran's 
current shoulder disability was related to service.  In 
support of this opinion, the examiner stated that, while the 
Veteran had reported when he took her history, that she was 
hospitalized in service for repeated shoulder dislocations, 
her service treatment records did not reflect this, and both 
times when she was evaluated in service, she had full range 
of motion, which eliminated a possibility of dislocation.

Thus, considering that the Veteran was only seen in service 
for a right shoulder muscle strain, that she was not seen for 
nearly 29 years subsequent to service for any shoulder 
disability, and considering that a VA medical examiner 
indicated that in his opinion, her current acromioclavicular 
osteoarthritis was not related to her in service right 
shoulder muscle strain, the Board finds that the 
preponderance of the medical evidence of record is against a 
finding of service connection for a right shoulder 
disability.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Compensation under 38 U.S.C.A. § 1151 for a left foot 
disability

The Veteran requests entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a foot disability.  She 
contends that she did not consent to the invasive bone 
surgery that took place in August 2005; that she only 
consented to additional callous debridement; and that in 
addition, that surgery resulted in severe unforeseen 
complications due to the fault of VA, that rendered her 
unable to walk.

When a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2009).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the Veteran's claim was received well 
after October 1997, this claim must be decided under the 
current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Where it is determined that there is a disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.358, 
3.800 (2009).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of benefits for a left foot disability based on 
38 U.S.C.A. § 1151.  As to the Veteran's contention, as 
stated in her hearing testimony before the undersigned law 
judge in March 2010, that she did not consent to this 
surgery, the Board finds that her testimony is contradicted 
by the evidence of record.  VA outpatient treatment records 
show that surgical intervention beyond callous debridement 
was discussed many times and consented to by the Veteran.  
Specifically, surgical intervention was first discussed in 
December 2004, not just for the Veteran's recurring 
callouses, but for hammertoe deformities.  At that time, the 
records shows that the discussion included the proposed 
procedures, possible complications, and the postoperative 
course.  Consent forms were completed at that time.  In March 
2005, a VA podiatry examination revealed pain with direct 
pressure on the ball of the foot and with side to side 
pressure.  Hyperkeratosis was also present at the 2nd and 3rd 
metatarsal heads.  The diagnosis was plantar flexed 2nd and 
3rd metatarsals, or hammertoe deformities.  The Veteran at 
that time specifically stated that she wanted surgical 
correction, and was scheduled for surgery in August 2005.  An 
August 3, 2005 VA oral history and physical note specifically 
indicates that the procedure of dorsoflexory wedge osteotomy 
with a screw fixation was explained to her.

VA Records then show that the Veteran underwent a 
dorsoflexory wedge osteotomy of the second and third 
metatarsals via screw fixation on August 11, 2005.  Although 
the Veteran continues to contend this is not the surgery she 
consented to, there is simply no indication in the record 
that this was not in any way the surgery she consented to, 
nor is there any evidence that the type of surgery or 
diagnosis was changed during surgery.  Thus, the Board finds 
that the Veteran did consent to this surgery.

As to the Veteran's contention that the surgery resulted in 
severe unforeseeable complications due to the fault of VA, 
the Board again notes that this contention is not supported 
by the evidence of record.  The evidence of record several 
weeks subsequent to surgery does show that she had a minor 
infection and abscess at the surgical site subsequent to 
surgery; however, this is a completely foreseeable 
complication that resolved shortly after surgery with 
treatment, and in fact an October 6, 2005, VA outpatient 
podiatry treatment note found the patient was doing well, had 
no pain or tenderness, no keratosis, and only mild edema of 
the left foot.  A February 2006 treatment records noted that 
the callouses had resolved under the left foot, but that the 
Veteran still had hammertoes of the 2nd, 3rd, and 4th toes of 
the left foot.  In March 2006 the Veteran was seen with 
further pain of the left foot, however, X-rays were unchanged 
from previous X-rays, and the Veteran was diagnosed with 
postoperative changes of the foot.  Since that time, the 
Veteran has continued to be seen occasionally for pain in the 
left foot; however, while the Veteran contends that she is 
currently wheelchair bound due to this surgery, the Veteran's 
treatment records do not show that she has at any time been 
prescribed a wheelchair for her left foot problems, or been 
found to be unable to walk due to a left foot disability.  
The evidence does show some post surgical changes, 
particularly to the Veteran's bones, however, these are 
reasonably foreseeable complications of the Veteran's 
surgery.  The medical evidence of record shows no additional 
unforeseeable disability caused to the Veteran as the result 
of the fault of VA; while the Board recognizes that the 
Veteran has testified that she feels she has additional 
disability as a result of the surgery, in light of the fact 
that her previous testimony stating that she did not give 
informed consent to this surgery is in direct conflict to the 
evidence of record which clearly indicates that she was 
informed of the specifics of this surgery and consented to 
them, the Board finds her testimony unfortunately to be 
somewhat lacking in probative value.

Thus, as no objective evidence has been presented to show 
that the Veteran did not offer her informed consent to this 
surgery, or to show that she suffered additional disability 
that was not foreseeable or as a result of VA's negligence, 
the Board finds that the preponderance of the evidence of 
record is against a grant of entitlement to benefits under 
38 U.S.C.A. § 1151 for a left foot disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a foot disability, to 
include entitlement to benefits under 38 U.S.C.A. § 1151, is 
denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

As to the Veteran's claim of entitlement to service 
connection for hearing loss, the Board notes that, although 
the evidence of record shows a current diagnosis of hearing 
loss, the Veteran was previously denied service connection 
for hearing loss because the evidence of record did not show 
a level of hearing loss sufficient to constitute a disability 
upon the Veteran's discharge from service.  However, the 
Board notes that the evidence does show that the Veteran's 
hearing loss may have increased in service.  Specifically, 
the Veteran's hearing, upon entry into service during a 
November 1974 VA examination, was shown to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
5
LEFT
15
15
10
X
5

During the Veteran's separation examination, dated November 
1977, her hearing was found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
25
25
15
X
15

This evidence appears to show an increase in hearing loss 
during service.  However, the Veteran was not provided with a 
VA examination addressing whether this Veteran's apparent 
hearing loss was related to the Veteran's current diagnosis 
of hearing loss.  The absence of a medical opinion addressing 
this issue requires remand for an examination and medical 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Further, as the question of whether the Veteran has service 
connected hearing loss may be relevant to the question of 
whether the Veteran's tinnitus is related to service, the 
Board finds that this issue should also be remanded.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated). As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that 
she provide the names and addresses of 
all health care providers who have 
treated her for hearing loss or 
tinnitus.  After obtaining any relevant 
releases, please associate all 
identified records with the Veteran's 
claims file, to include any outstanding 
treatment records from any Nashville, 
Tennessee, VA Medical Facilities.  

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
current etiology of her hearing loss 
and tinnitus.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran currently has hearing loss 
and/or tinnitus due to service.  A 
complete rationale for all opinions 
expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus, and as well 
the Veteran's claim of entitlement to 
TDIU.  If any benefits sought are not 
granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


